DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                
This office action is in response to the amendment filed on 06/03/2022.  Claims 1-23 are now pending with claims 1-6, 8, 10, 12-17, 19, 20 have been amended and claims 21-23 added new.                    

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/24/2022 and 08/18/2022, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                            

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive.                         
In the remarks, Applicants made one main argument.  
The display unit 112 not “a light projector comprising a light source” and “configured to project light to the waveguide,” nor is the display unit 112 within either of the side arms 102r or 102r of Nikkhoo.  While Nikkhoo discloses a projection light engine 120, in contrast to claim 1, and as illustrated in Figure 2B of Nikkhoo, reproduced below, the projection light engine 120 of Nikkhoo is not bonded directly to either of the lenses 116 or 118.                                  
This argument is not persuasive.  Nikkhoo clearly discloses that the display unit may include one or more active grating 253, such as a waveguide, for coupling the image light at the exit pupil from the projection light engine (see section [0040]); therefore, the display unit 112 can function as a light projector (see figure 2B and sections [0042], [0043], [0044]).                               

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikkhoo et al (US 2016/0209659), hereafter as Nikkhoo.                                
RE claims 1 and 15, Nikkhoo discloses that a head-mounted device (see figure 1 and sections [0032], [0033]; i.e., HMD 2) comprising:  a frame (see figure 1 and sections [0032], [0033], [0034]; i.e., frame 115); an arm extending from the frame (see figure 1 and section [0034]; i.e., arm 102r/102l); and an optical module (see figure 1 and section [0033]; i.e., display optical system 14r/14l) comprising:  a lens positioned within the frame (see figures 1/2B and sections [0041], [0042]; i.e., lens 116/118); a waveguide bonded directly to the lens (see figure 2B and sections [0042], [0043]; i.e., waveguide 123 bonded directly to lens 116/118); and a light projector comprising a light source and being positioned within the arm and bonded directly to the lens such that the light projector maintains an alignment relative to the waveguide throughout movement of the arm relative to the frame, the light projector being configured to project light to the waveguide (see figures 1/2B and sections [0033], [0034], [0040], [0041], [0042], [0043], [0044]; i.e., by disclosed definition, a display unit may include one ore more active grating 253, such as a waveguide, for coupling the image light at the exit pupil from the projection light engine; thus, the display unit 112 can function as a light projector, and that the display unit/element 112 positioned within frame/arm 115/102 and bonded directly to the lens 116/118, such that the display unit/element 112 maintains an alignment relative to the waveguide 123 throughout movement of the arm 102r/102l relative to the frame 115, the display unit/element 112 configured to project light to the waveguide 123); an elastic seal between the lens and the display element, wherein the elastic seal isolates a space between the waveguide and the display element from an external environment, the display element being configured to project light through the space and to the waveguide (see figure 2B and sections [0041], [0042], [0043], [0044]; i.e., an elastic seal between the lens 116 and the display element/unit 112, wherein the elastic seal isolates a space between the waveguide 123 and the display element/unit 112 from an external environment, the display element/unit 112 being configured to project light through the space and to the waveguide 123).                                                                    
RE claim 2, Nikkhoo discloses that wherein the light projector is coupled to the arm solely through the lens (see figure 2B; i.e., the display unit 112 functioned as a light projector and the lens 116/118 are coupled to the arm 102r/102l).                            
RE claims 3 and 9, Nikkhoo discloses that wherein the lens is a monolithic structure that comprises protrusions forming a recess there between, wherein an end portion of the light projector is securely coupled to each of the protrusions (see figure 2B and its associated depictions; i.e., lens 116/118 is a monolithic structure, an end portion of the display element/unit 112 is securely coupled to each of the protrusions of the lens 116/118, wherein the display unit 112 is functioned as a light projector).                          
RE claims 4, 10 and 16, Nikkhoo discloses that wherein the lens forms a window and the light projector is configured to project the light through the window to the waveguide (see figure 2B and its associated depictions; i.e., lens 116/118 forming a window and the display element/unit 112 configured to project light through window to the waveguide 123, wherein the display unit 112 is functioned as a light projector).                                           
RE claims 5, 12 and 19, Nikkhoo discloses that wherein the optical module further comprises a camera coupled to the light projector and configured to capture an image of an external environment (see figure 1 and its associated depictions; i.e., the camera 113r/113l coupled to the display element/unit 14r/14l and configured to capture an image of an external environment, wherein the display unit 112 is functioned as a light projector).                                    
RE claims 6 and 13, Nikkhoo discloses that wherein the optical module further comprises an elastic seal between the lens and the light projector, wherein the elastic seal isolates a space between the waveguide and the light projector from an external environment (see figure 2B and sections [0041], [0042], [0043], [0044]; i.e., the optical module 14l further comprising an elastic seal between the lens 116 and the display element/unit 112, wherein the elastic seal isolates a space between the waveguide 123 and the display element/unit 112 from an external environment, the display element/unit 112 being configured to project light through the space and to the waveguide 123, wherein the display unit 112 is functioned as a light projector).                                 
RE claims 7, 11 and 17, Nikkhoo discloses that wherein:  the lens is a first lens; the optical module further comprise a second lens; and the waveguide is positioned between the first lens and the second lens, wherein an external environment is visible through the first lens, the waveguide, and the second lens (see figure 2B and its associated depictions; i.e., the first lens 116, the second lens 118, and the waveguide 123 is positioned between the first lens 116 and the second lens 118, wherein an external environment is visible through lens 116/118 and waveguide 123).                            
RE claim 8, Nikkhoo discloses that a head-mounted device (see figure 1 and sections [0032], [0033]; i.e., HMD 2) comprising:  a frame (see figure 1 and sections [0032], [0033], [0034]; i.e., frame 115); and an optical module (see figure 1 and section [0033]; i.e., display optical system 14r/14l) comprising:  a lens coupled to the frame and providing multiple protrusions distributed with radial symmetry about a recess (see figure 2B and sections [0041], [0042]; i.e., lens 116/118 coupled to the frame 115/102 and providing multiple protrusions distributed with radial symmetry with respect to optical axis 142 about a recess 140); a waveguide coupled to the lens (see figure 2B and section [0042]; i.e., waveguide 123 coupled to the lens 116/118); and a light projector positioned at least partially within the recess and bonded to each of the multiple protrusions such that the light projector maintains an alignment relative to the waveguide throughout thermal expansion of the protrusions, and light projector being configured to project light to the waveguide (see figure 2B and sections [0042], [0041], [0043]; i.e., display element/unit 112 positioned at least partially within the recess of space 140 and each bonded to each of the multiple protrusions of lens 116/118, such that the display element/unit 112 maintains an alignment relative to the waveguide 123 throughout thermal expansion of the protrusion, the display element/unit 112 being configured to project light to the waveguide 123, wherein the display unit 112 is functioned as a light projector).                             
RE claims 14 and 20, Nikkhoo discloses that an arm extending from the frame, wherein the light projector is positioned within the arm and coupled to the arm solely through the lens (see figures 1/2B and its associated depictions; i.e., arm 102r/102l extending from frame 115, the display element/unit 112 positioned within the arm 102l and coupled to the lens 116/118, wherein the display unit 112 is functioned as a light projector).                                          
RE claim 18, Nikkhoo discloses that wherein the first lens is coupled to the second lens to isolate the waveguide from the external environment (see figure 2B and its associated depictions; i.e., the first lens 116 is coupled to the second lens 118 to isolate the waveguide 123 from the external environment).                              
RE claims 21, 22 and 23, Nikkhoo discloses that a processor operatively connected to the light projector and configured to transmit an instruction to the light projector to perform an operation (see figure 2A and sections [0038], [0039], [0040]; i.e., the processing unit 210).                            


 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                     
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
September 20, 2022